       Case 5:19-cv-00581-JKP Document 30 Filed 09/24/19 Page 1 of 18




                           UNITED STATED DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

Stephanie Potter a/k/a Stephanie       §
Salizar,                               §
                                       §
              Plaintiff,               §        Case No. 5:19-CV-00581-OLG
v.                                     §
                                       §
GreenSky, LLC, et al.,                 §
                                       §
              Defendants.              §
                                       §


PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT TRANS UNION, LLC’S
     MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
             Case 5:19-cv-00581-JKP Document 30 Filed 09/24/19 Page 2 of 18




                                                 TABLE OF CONTENTS
                                                                                                                         PAGE NO.

I.         INTRODUCTION .............................................................................................................1

II.        CONCISE STATEMENT OF REASON FOR OPPOSITION TO THE MOTION ...2

III.       PLAINTIFF’S ALLEGATIONS STATED IN THE COMPLAINT ............................2

IV.        ARGUMENT......................................................................................................................3

              A.     MOTIONS TO DISMISS ARE GENERALLY DISFAVORED .................................. 3


           B. PLAINTIFF’S FCRA CLAIMS ARE SUFFICIENT PURSUANT TO 15 U.S.C. §
     1681E(B) BECAUSE THE CREDIT REPORTING THAT PLAINTIFF HAS A GREENSKY
     ACCOUNT IS FACTUALLY INACCURATE .................................................................................... 5


          C. THE ALLEGATIONS SUPPORT THAT DEFENDANT CONDUCTED NO
     INVESTIGATION INTO WHETHER THE INFORMATION REPORTED WAS
     INACCURATE AND UNVERIFIABLE UNDER § 1681I OF THE FCRA BECAUSE OF AN
     UNREASONABLE REINVESTIGATION POLICY .......................................................................... 9



V.         CONCLUSION ................................................................................................................13




Plaintiff’s Response in Opposition to Defendant                                                                                          i
Trans Union, LLC’s Motion to Dismiss
             Case 5:19-cv-00581-JKP Document 30 Filed 09/24/19 Page 3 of 18




                                                 TABLE OF AUTHORITIES

                                                                  CASES

Baker v Putnal, 75 F.3d 190, 196 (5th Cir. 1996) .......................................................................... 4

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007) ................................................................... 4

Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 892 (9th Cir. 2010) .................................... 7

DeAndrade v. Trans Union LLC, 523 F.3d 61 (1st Cir. 2008) ....................................................... 7

Isquith ex rel. Isquith v Middle S. Utils., Inc., 847 F.2d 186, 196 n.3 (5th Cir. 1988) ................... 4

Oliver v. Scott, 276 F.3d 736, 740 (5th Cir. 2002) ....................................................................... 12

Pinner v. Schmidt, 805 F.2d 1258, 1262 (5th Cir. 1986) ................................................................ 9

Safeco v. Burr, 551 U.S. 47 (2007) ................................................................................................. 5

Sepulvado v. CSC Credit Servs., Inc., 158 F.3d 890, 895(5th Cir. 1998) ................................... 5, 8

Sosa v. Coleman, 646 F.2d 991, 993 (5th Cir. 1981) ...................................................................... 3

Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999) ................................................................. 4

Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002) ................................................................. 9, 12

Waggoner v. Trans Union LLC, Case No. 302CV1494G, 2003 WL 22220668 at •6 (N.D. Tex.

   July 17, 2003).............................................................................................................................. 5

Washington v. CSC Credit Services, Inc., 199 F.3d 263, 267 n.3 (5th Cir. 2000).......................... 5

Williams v. Credit Protection Ass’n Trans Union, LLC, Case No. 09-CV-1146, 2009 WL

   3719407 (N.D. Tex. Nov. 3, 2009) ........................................................................................... 11


                                                              STATUTES

Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq. ............................................ passim




Plaintiff’s Response in Opposition to Defendant                                                                                                ii
Trans Union, LLC’s Motion to Dismiss
             Case 5:19-cv-00581-JKP Document 30 Filed 09/24/19 Page 4 of 18




                                                                 RULES

Fed. R. Civ. P. 12(b)(6)........................................................................................................... 1, 3, 8

Fed. R. Civ. P. 12(d) ....................................................................................................................... 4

Fed. R. Civ. P. 8(a) ................................................................................................................... 2, 12

Rule 15(a) of the Federal Rules of Civil Procedure, ..................................................................... 13




Plaintiff’s Response in Opposition to Defendant                                                                                             iii
Trans Union, LLC’s Motion to Dismiss
          Case 5:19-cv-00581-JKP Document 30 Filed 09/24/19 Page 5 of 18



        Plaintiff Stephanie Potter (“Plaintiff” or “Potter”) submits this Response in Opposition to

Defendant Trans Union, LLC’s (“Trans Union” or “Defendant”) Motion to Dismiss Plaintiff’s

First Amended Complaint. Trans Union’s attack on the sufficiency of the allegations of Plaintiff’s

First Amended Complaint is misguided, and Plaintiff requests the Court deny Defendant’s Motion

to Dismiss in its entirety.

I.      INTRODUCTION

        Plaintiff alleges in her First Amended Complaint (“Complaint”) (Doc. 26) that Defendant

Trans Union violated of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq., by

failing to report Plaintiff’s credit with maximum possible accuracy and failing to reasonably

investigate Plaintiff’s dispute of a May 2018 charge-off in the amount of $38,417.00 on an

installment loan (the “Account”), reported by Defendant GreenSky, LLC, the furnisher of the

credit information. Trans Union’s conduct has tremendously depressed Plaintiff’s credit and has

greatly affected her ability to obtain credit.

        Trans Union’s Motion to Dismiss the Complaint pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure argues that Plaintiff’s allegations are not specific enough. As to Plaintiff’s

FCRA claims under section 1681e(b), for failure to report with maximum possible accuracy, Trans

Union argues that Plaintiff fails to allege “the existence of a factual inaccuracy” and Plaintiff did

not allege damages. Mot. to Dismiss, Doc. 28, at 1. Specifically, Defendant argues that Plaintiff

does not dispute that she is liable for the Account and therefore cannot support a factual inaccuracy.

On similar grounds, Defendant argues that Potter has not alleged sufficient facts to support her

claim under section 1681i, for failure to investigate disputed information. Id. at 9. Defendant

further argues that Plaintiff’s willfulness claims should be dismissed because the allegations are

conclusory. Id. at 10.



Plaintiff’s Response in Opposition to Defendant                                                      1
Trans Union, LLC’s Motion to Dismiss
          Case 5:19-cv-00581-JKP Document 30 Filed 09/24/19 Page 6 of 18



II.     CONCISE STATEMENT OF REASON FOR OPPOSITION TO THE MOTION

        Plaintiff will argue in this Opposition to Defendant’s Motion that the Court should deny

Trans Union’s Motion because Plaintiff in fact disputes that she is liable for the Account. In

alleging that the Account was opened without her knowledge, permission and authorization,

Plaintiff has alleged facts to support that the existence of the Account is the factual inaccuracy. In

arguing for dismissal, Trans Union blatantly misrepresents this important allegation of the

Complaint. The allegations further support that the reporting that Account was not in dispute status

since inception is also a second factual inaccuracy.

        The degree of specificity Trans Union would require is a misguided attempt to heighten

the pleading standard under Rule 8(a). Fed. R. Civ. P. 8(a). In providing more than a short and

plain statement of the circumstances and sufficient information to support or give rise to the

reasonable inferences supporting each element of Plaintiff’s claims against Trans Union, Plaintiff

exceeds the pleadings standard under Rule 8(a). The Court should thus deny Defendant’s Motion.

III.    PLAINTIFF’S ALLEGATIONS STATED IN THE COMPLAINT

        Plaintiff stated that she was the victim of a fraudulent business scheme involving the sale

of nonperforming solar panels from a scam business. Complaint (“Compl.”) ¶¶ 30-60, Doc. 26.

The Complaint alleges that Plaintiff signed no contract with any party originating a loan, no

document that included any loan terms, such as interest rate, amounts and/or payments due,

schedule of payments, and payment dates. Comp. ¶ 62. Plaintiff alleges that she was unaware a

credit account was opened under her name with GreenSky and that it was opened without her

knowledge, permission, and authorization, which was part of a fraudulent scheme to originate

loans under the pretext of the sale of solar panels. Compl. ¶ 67.




Plaintiff’s Response in Opposition to Defendant                                                     2
Trans Union, LLC’s Motion to Dismiss
          Case 5:19-cv-00581-JKP Document 30 Filed 09/24/19 Page 7 of 18



        Plaintiff alleges that on September 18, 2017, she submitted disputes to GreenSky disputing

that she owed any money on any account with GreenSky. Compl. ¶ 73. In or around May 2018,

GreenSky then reported an unauthorized, interest-bearing account with a charge-off of $38,417.00

on Plaintiff’s credit to Trans Union. Compl. ¶ 77. The Complaint further alleges that as a result of

the Account, she has experienced increased interest rates, higher monthly payments on her current

credit cards, and has delayed further use of her credit pending resolution of the Account. The

Account reported by GreenSky is the sole negative account on Plaintiff’s credit report. Compl. ¶¶

90-91. Specifically, on or around January 2019, Plaintiff was denied an application for a credit

card due to a “delinquent credit obligation” on her credit report. Compl. ¶ 93. This financially

damaging experience from the negative credit reporting based on just one sales call to her home

has caused Plaintiff severe emotional distress, sleeplessness, depression, headaches, migraines,

and stress. Compl. ¶ 94. The long ordeal that has been hanging over her for over a year has left

Plaintiff generally unable to fully cope with her day-to-day life. Id.

IV.     ARGUMENT

        A. Motions to Dismiss Are Generally Disfavored

        Rule 12(b)(6) motions to dismiss for failure to state a claim are generally disfavored and

rarely granted. Sosa v. Coleman, 646 F.2d 991, 993 (5th Cir. 1981). A claim only needs to articulate

enough facts to be plausible on its face to state a claim for relief and survive a motion to dismiss.

Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). Therefore, “…a complaint that states a plausible

claim for relief survives a motion to dismiss.” Id. at 1950. Further stated in Ashcroft, "A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Id. at 678. Where the




Plaintiff’s Response in Opposition to Defendant                                                    3
Trans Union, LLC’s Motion to Dismiss
          Case 5:19-cv-00581-JKP Document 30 Filed 09/24/19 Page 8 of 18



allegations "possess enough heft" to suggest a plausible entitlement to relief, the case may

proceed. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007).

        While a court may consider documents outside a pleading if they fall within certain limited

categories of documents incorporated by reference, documents in which a court may take judicial

notice, or documents referenced in a complaint, the standard prohibits a court from looking beyond

the face of the pleadings. Baker v Putnal, 75 F.3d 190, 196 (5th Cir. 1996); Spivey v. Robertson,

197 F.3d 772, 774 (5th Cir. 1999). Once articulated, the court must accept the allegations of the

complaint as true and view the allegations of the complaint in the light most favorable to plaintiff.

Baker, 75 F.3d at 196. When a defendant presents matters “outside the pleadings” with a Rule

12(b)(6) motion, the Court has discretion to either accept or exclude the evidence to determine the

motion. Isquith ex rel. Isquith v Middle S. Utils., Inc., 847 F.2d 186, 196 n.3 (5th Cir. 1988). If

matters outside the pleading are accepted, the motion must be converted to a motion for summary

judgment under Rule 56 and all parties must be given a “reasonable opportunity” to present all the

material that is pertinent to the motion.” Fed. R. Civ. P. 12(d).

        In this case, Trans Union has omitted the most pertinent allegations of Plaintiff’s Complaint

that Plaintiff did not authorize the opening of the Account. Defendant has further introduced and

relied on extensive factual allegations outside of the pleading regarding the history and nature of

Plaintiff’s dispute, which is immaterial to the elements of the claims alleged. But even Potter’s

non-pleaded facts introduced by Trans Union support a violation of the FCRA under sections

1681e(b) and 1681i because they support that the Account is inaccurate and that Plaintiff several

times disputed the inaccuracy with both GreenSky and Trans Union.




Plaintiff’s Response in Opposition to Defendant                                                    4
Trans Union, LLC’s Motion to Dismiss
          Case 5:19-cv-00581-JKP Document 30 Filed 09/24/19 Page 9 of 18



        B. Plaintiff’s FCRA Claims Are Sufficient Pursuant to 15 U.S.C. § 1681e(b) Because
           the Credit Reporting that Plaintiff Has a GreenSky Account Is Factually
           Inaccurate
        The purpose of the FCRA is to promote fair and accurate credit reporting. Safeco v. Burr,

551 U.S. 47 (2007). To state a claim under section 1681e(b) of the FCRA for failure to report with

maximum accuracy, a party must allege: (1) inaccurate information was included in their credit

report, (2) the inaccuracy was due to the defendant’s failure to follow reasonable procedures to

assure maximum possible accuracy, (3) the plaintiff suffered damages, and (4) plaintiff’s damages

were caused by the defendant’s failure to follow reasonable procedures to assure maximum

possible accuracy. Washington v. CSC Credit Services, Inc., 199 F.3d 263, 267 n.3 (5th Cir. 2000).

        To recover for violations of section 1681e(b) of the FCRA, a plaintiff must demonstrate an

inaccuracy in her credit report that resulted from the agency’s negligent or willful failure to use

reasonable procedures when the report was prepared. Waggoner v. Trans Union LLC, Case No.

302CV1494G, 2003 WL 22220668 at •6 (N.D. Tex. July 17, 2003). A credit entry is inaccurate

within the meaning of § 1681e(b) of the FCRA because it is either “patently incorrect or misleading

in such a way and to such an extent that it can be expected to adversely affect credit decisions.”

Sepulvado v. CSC Credit Servs., Inc., 158 F.3d 890, 895(5th Cir. 1998).

        When viewed in the light most favorable to Plaintiff, the Plaintiff’s Complaint pleaded

facts showing a right to relief under section 1681e(b) of the FCRA. The complaint alleges that

Plaintiff was victim of a fraudulent business scheme involving the sale of nonperforming solar

panels. Compl. ¶¶ 30-60. The Complaint alleges that Plaintiff signed no loan contract with any

party that included any loan terms, such as interest rate, amounts and/or payments due, schedule

of payments, and payment dates. Comp. ¶ 62. Plaintiff alleges that she was unaware that a credit

account was opened under her name with GreenSky and that it was opened without her knowledge,



Plaintiff’s Response in Opposition to Defendant                                                  5
Trans Union, LLC’s Motion to Dismiss
          Case 5:19-cv-00581-JKP Document 30 Filed 09/24/19 Page 10 of 18



permission, and authorization, which was part of the fraudulent scheme. Compl. ¶ 67. The

allegations thus support that no loan was originated.

        Plaintiff also alleges that on September 18, 2017, she submitted disputes to GreenSky

disputing that she owed any money on any account with GreenSky. Compl. ¶ 73. GreenSky then

reported an unauthorized, interest-bearing account with a charge-off of $38,417.00 to Trans Union.

Compl. ¶ 77. The Complaint also alleges that as a result of the charge-off on her credit, Plaintiff

has experienced increased interest rates, higher monthly payments on her current credit, and she

has delayed further use of her credit pending a resolution of the Account on her credit report, which

is the sole negative account on her credit. Compl. ¶¶ 90-91. The Complaint alleges that, on or

around January 2019, Plaintiff was denied an application for a credit card due to a “delinquent

credit obligation” on her credit report. Compl. ¶ 93. Potter alleged that she has experienced severe

emotional distress, which has brought on sleeplessness, depression, headaches, migraines, and

stress, leaving her unable to fully cope with her everyday life. Compl. ¶ 94.

        Plaintiff’s Complaint raises a right to relief above speculation and provides fair notice of

the grounds of Plaintiff’s section 1681e(b) claim. The allegations that Trans Union entered

inaccurate and fraudulent information on Plaintiff’s credit, therefore causing her damages also give

rise to the inference that Trans Union failed to use reasonable procedures in the preparation of her

credit, and that failure was willful or negligent.

        Defendant’s Motion to Dismiss relies on allegations and documents outside the pleading

to argue that Plaintiff’s claims fail to allege an inaccuracy. Mot. to Dismiss at 5. Primarily,

Defendant’s Motion is based on a characterization of Plaintiff’s dispute as a legal dispute, rather

than a factual inaccuracy. Id. Defendant relies on non-binding circuit court cases that discuss how

a credit reporting agency (“CRA”) should not have to mediate disputes between consumers and



Plaintiff’s Response in Opposition to Defendant                                                    6
Trans Union, LLC’s Motion to Dismiss
          Case 5:19-cv-00581-JKP Document 30 Filed 09/24/19 Page 11 of 18



furnishers. Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 892 (9th Cir. 2010); DeAndrade

v. Trans Union LLC, 523 F.3d 61 (1st Cir. 2008). As Trans Union itself acknowledges, these were

cases applying a summary judgment standard. Whether or not Plaintiff has a legal dispute with

GreenSky is an issue of fact to be proven in discovery.

        Trans Union also relies on external allegations to make this argument which is improper at

this stage. Even entertaining these improper arguments that are based on the reasoning that a legal

dispute cannot be resolved by a reinvestigation, DeAndrade, 523 F.3d 67, this case is

distinguishable because the dispute was easily resolved by an investigation. The issue of whether

Plaintiff has an unauthorized account with GreenSky was easy to resolve by a reinvestigation of

proof of a retail installment contract assigned to GreenSky, which would have proven whether

reporting the existence of the Account was inaccurate and unverifiable. 15 U.S.C. § 1681i. Thus

Defendant’s summary judgment cases involving legal disputes do not apply here.

        Further, Defendant’s representation that “Plaintiff does not dispute the underlying debt,”

Mot. to Dismiss at 6, is a flagrant misrepresentation of Plaintiff’s allegations. Plaintiff in fact does

dispute the validity of the underlying debt—that she has any account with GreenSky. Plaintiff in

fact is disputing that there is an underlying debt. The allegations itself support that the unauthorized

interest-bearing account for over $30,000 is itself inaccurate and disputed, as it was opened without

her knowledge, permission, and/or authorization. Compl. ¶¶ 62, 67. Defendant omits to mention

these relevant allegations. The allegations support that Trans Union’s reporting that Plaintiff has

or had an installment loan with GreekSky is inaccurate. Plaintiff is in fact “disputing that the

underlying debt with GreenSky” is factual accurate. Mot. to Dismiss at 6.

        Trans Union’s failure to report the status of the account as in dispute was a second factual

inaccuracy. A notice of a legal dispute was submitted to both GreenSky and Trans Union. If there



Plaintiff’s Response in Opposition to Defendant                                                       7
Trans Union, LLC’s Motion to Dismiss
          Case 5:19-cv-00581-JKP Document 30 Filed 09/24/19 Page 12 of 18



was a legal dispute, reporting the status of the account without notating the account as “in dispute,”

is misleading and patently false. At minimum GreenSky and Trans Union were obligated to report

the dispute status of the Account from the inception of reporting. In addition Trans Union was

obligated to investigate and verify this reporting.

        Defendant’s reliance on documents of Plaintiff’s Dispute Letter (the “Letter”) is outside

the Complaint and is therefore improper. Mot. to Dismiss at 6-7. Even if Defendant’s reliance on

the Letter is proper, the documents notice Trans Union that the reporting was inaccurate. This

triggered Trans Union’s duty to ensure that further publishing of her report was with maximum

accuracy. The outside allegations offered by Trans Union show that Plaintiff is in fact disputing

the factual accuracy of the existence of any account with GreenSky, the factual accuracy of the

validity of any account with GreenSky, the factual accuracy of the non-dispute, reported status of

the Account. Sepulvado, 158 F.3d 895. These outside allegations provide information to support

facts or reasonable inferences that that Trans Union was not reporting with maximum accuracy.

        Trans Union next would require Plaintiff plead its exact policies and procedures it failed

to follow in reporting its numerous inaccuracies. Mot. to Dismiss at 8. The allegations that Trans

Union entered inaccurate and fraudulent information on her credit report and continued to do so

even after her notice of a lengthy dispute give rise to the inference that Trans Union failed to use

reasonable procedures in the preparing her credit report, and that that failure was willful or

negligent. Trans Union’s external allegations also support the inference that it has an unreasonable

policy and procedure in characterizing disputes as “legal” so it does not have to investigate factual

disputes on an account. But, even so, Plaintiff is not required to plead all the essential facts as to

its prima facie case to avoid a dismissal pursuant to Rule 12(b)(6). All that is required is a fair




Plaintiff’s Response in Opposition to Defendant                                                     8
Trans Union, LLC’s Motion to Dismiss
          Case 5:19-cv-00581-JKP Document 30 Filed 09/24/19 Page 13 of 18



notice of the claim and the ground on which it rests. Swierkiewicz v. Sorema N.A., 534 U.S. 506

(2002). Plaintiff has clearly given fair notice substantiating her dispute.

        Trans Union continues in its misrepresentations of the Complaint in arguing that Plaintiff

failed to allege that an inaccurate credit report was provided to a third party and that she failed to

allege damages caused by Trans Union. Mot. to Dismiss at 8. The Complaint in fact alleges this:

that as a result of the charge-off on her credit for $38,417.00, she has experienced increased interest

rates and higher monthly payments on her current credit cards due to her credit score, and that she

has delayed further use of her credit pending a resolution of the Account on her credit. Compl. ¶¶

90-91. She alleged that this was the sole negative mark on her credit. Id.

        The Complaint alleges that the financially damaging experience arising from negative

credit reporting based on just one sales call to her home has caused her severe emotional distress,

sleeplessness, depression, headaches, migraines, and stress. Compl. ¶ 94. These allegations support

the inference that her credit score, credit denials, and delayed credit opportunities are being

depressed due to information on her Trans Union credit, and that she has been damaged. The Court

should thus deny dismissal of Potter’s § 1681e(b) claims.


        C. The Allegations Support that Defendant Conducted No Investigation into
           Whether the Information Reported Was Inaccurate and Unverifiable under §
           1681i of the FCRA Because of an Unreasonable Reinvestigation Policy

        The Court should also deny dismissal of Potter’s 15 U.S.C. § 1681i claim. Under this

section of the FCRA, a consumer reporting agency must conduct a reasonable investigation into

any information that a consumer disputes and that the agency retains in her file. Pinner v. Schmidt,

805 F.2d 1258, 1262 (5th Cir. 1986). Specifically, if a consumer disputes the inaccuracy of any

information on an account in her credit file, the agency must conduct an investigation into whether

the disputed information is inaccurate or unverifiable. 15 U.S.C. § 1681 (1)(A). Within 30 days,


Plaintiff’s Response in Opposition to Defendant                                                      9
Trans Union, LLC’s Motion to Dismiss
          Case 5:19-cv-00581-JKP Document 30 Filed 09/24/19 Page 14 of 18



the agency must either record the current status of the disputed information or delete the

information if it is inaccurate, incomplete, and unverifiable. Id. A negligent violation of the duty

to conduct a reasonable investigation entitles a party to actual damages caused by the violation,

court costs, and reasonable attorney’s fees. 15 U.S.C. § 1681o. A willful violation subjects the

agency to punitive damages as well. 15 U.S.C. 1681n(a).

        As already discussed, Plaintiff has alleged sufficient facts to state a claim under § 1681i of

the FCRA. After Plaintiff did not receive a response from GreenSky in May 2018, Plaintiff

disputed the charge-off of $38,417.00 on her credit. Compl. ¶¶ 82-83. She provided as much

information as possible to Trans Union to aid in its investigation. Id. Trans Union’s reference to

Plaintiff’s Letter and the details of the letter even supports this allegation. Mot. to Dismiss at 6-7.

Plaintiff alleges that, despite the Letter giving notice of the extensive history of her dispute on the

Account dating back to May 2017, Trans Union continued to report the inaccurate information on

her credit. Compl. ¶ 56.

        Contrary to Defendant’s assertion, these allegations, in consideration with other allegations

of the Complaint, also support a willful violation of both of Plaintiff’s § 1681e(b) and § 1681i

claims. Mot. to Dismiss 10. Potter alleges on information and belief, that all Defendants in this

action, including Trans Union, were aware of similar disputes involving similar complaints

relating to the opening of unauthorized accounts from other consumers. Plaintiff further alleges

that Trans Union did not even initiate an investigation into the accuracy of the status of the account,

whether it was in dispute or not, despite notice of an extensive legal dispute.

        The fact that Trans Union is also choosing to cast Plaintiff’s dispute as a legal dispute rather

than as a dispute as to the accuracy and verifiability of the account itself, also demonstrates Trans

Union’s willfulness and a continued refusal to comply with its duties. In fact, the external evidence



Plaintiff’s Response in Opposition to Defendant                                                      10
Trans Union, LLC’s Motion to Dismiss
          Case 5:19-cv-00581-JKP Document 30 Filed 09/24/19 Page 15 of 18



of the Letter that Plaintiff had a lengthy history and has gone as far as to take steps to retain a

lawyer should have indicated to Trans Union that the furnished information was possibly

unreliable. Therefore, Plaintiff’s allegations support Defendant knew it had unreliable information

and supports willfulness in failing to investigate Plaintiff’s dispute and confirm that the

information being reported was accurate or verifiable.

        In Williams v. Credit Protection Ass’n Trans Union, LLC, the plaintiff, as here, alleged that

due to “inaccurate, erroneous, and adverse information retained by Trans Union” about the

plaintiff’s credit worthiness, Plaintiff received notices denying him credit, refinancing, and

opening a checking account. Case No. 09-CV-1146, 2009 WL 3719407 (N.D. Tex. Nov. 3, 2009).

The Plaintiff in this action asserts the same allegations as in Williams. The plaintiff in Williams

also alleged that as a result of Trans Union reporting the erroneous information, he continued to

suffer damages including but not limited to, humiliation, embarrassment, and loss of opportunity.

Id. The defendant, as here, moved to dismiss the complaint for failure to state an action under §

1681i and 1681e of the FCRA. In finding that the allegations give rise to the inference that Trans

Union failed to use reasonable procedures and investigate the plaintiff’s disputes, the court denied

the motion to dismiss the plaintiff’s § 1681i and 1681e claims. Plaintiff requests the Court rule the

same here as it did in Williams.

        Moreover, Defendant’s Motion itself acknowledges that Trans Union improperly relies on

summary judgment cases and standards in arguing for dismissal. Prior to discovery, specifically

prior to discovering whether the furnisher here possesses a retail installment contract on the loan,

Defendant is attempting to win a summary judgment at the motion to dismiss stage. Defendant

omits and overlooks the detailed allegations that enumerate various factual inaccuracies, already

outlined throughout this Response. The fact that Plaintiff has a legal dispute with the vendor or



Plaintiff’s Response in Opposition to Defendant                                                   11
Trans Union, LLC’s Motion to Dismiss
          Case 5:19-cv-00581-JKP Document 30 Filed 09/24/19 Page 16 of 18



with GreenSky here also does not translate into any inference that the validity of the Account was

not being disputed. Plaintiff only has to claim that the account is inaccurate or unverifiable.

        Potter attempted to prove and provide information to Trans Union to help it in its duty to

investigate under the FCRA by supplying detailed information and exhibits in her Letter to Trans

Union. Mot. to Dismiss at 6-7. The Letter is only central to Potter’s allegation that she submitted

a dispute to Trans Union, which the Letter in fact proves. Trans Union still would inappropriately

have the Court consider the Letter as proof of some collateral attack on the underlying debt itself.

Mot. to Dismiss at 5. Aside from the vagueness of the exact argument being made, and the fact

that the Letter proves a dispute, any other consideration of Plaintiff’s Letter is inappropriate at this

stage. Whether Plaintiff’s account with Trans Union is the subject of a legal dispute is an argument

that would be more appropriately considered and ruled on at the summary judgment stage.

        Trans Union attempts to amplify the pleadings standard and asks the Court to dismiss

Plaintiff’s Complaint on the basis that it lacks a high, detailed degree of specificity. Under Rule

8(a), a party need only set forth “a short and plain” statement of the claim showing that the pleader

is entitled to relief. Fed. R. Civ. P. 8(a). Further, in ruling on a motion to dismiss, the court is to

liberally construe the complaint in favor of plaintiff. Oliver v. Scott, 276 F.3d 736, 740 (5th Cir.

2002). Potter is not required to plead all elements of a prima facie case to avoid a 12(b)(6)

dismissal. All that is required is a fair notice of the claim and the ground on which it rests.

Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002). Plaintiff’s Complaint exceeds these standards.

The allegations made by Plaintiff in her Complaint sufficiently state a claim for relief under

sections 1681e(b) and 1681i of the FCRA.




Plaintiff’s Response in Opposition to Defendant                                                      12
Trans Union, LLC’s Motion to Dismiss
          Case 5:19-cv-00581-JKP Document 30 Filed 09/24/19 Page 17 of 18



V.      CONCLUSION

        Plaintiff requests the Court wholly deny Trans Union’s Motion to Dismiss. In the

alternative, pursuant to Rule 15(a) of the Federal Rules of Civil Procedure, should the Court grant

Defendant’s Motion to Dismiss, in whole or in part, Plaintiff requests leave to amend.




                                                     Respectfully Submitted,

Dated: September 24, 2019                         By: /s/ Ramona V. Ladwig
                                                     Ramona V. Ladwig
                                                     State Bar No. 0048212
                                                     KAZEROUNI LAW GROUP, APC
                                                     1910 Pacific Ave, Suite 14155
                                                     Dallas, TX 75201
                                                     Phone: (214) 880-6362
                                                     Fax: (800) 635-6425
                                                     ramona@kazlg.com
                                                     Attorneys for Plaintiff




Plaintiff’s Response in Opposition to Defendant                                                 13
Trans Union, LLC’s Motion to Dismiss
           Case 5:19-cv-00581-JKP Document 30 Filed 09/24/19 Page 18 of 18



                                     CERTIFICATE OF SERVICE

          I hereby certify that on September 24, 2019, I electronically filed the foregoing document

with the Clerk of Court using the CM/ECF system, which will electronically notify all counsel of

record:

Michael Merar                                          Sean W. Fleming
mmerar@qslwm.com                                       sfleming@macdonalddeving.com
State Bar No. 24103878                                 Macdonald Devin
Quilling, Selander, Lownds, Winslett &                 3800 Renaissance Tower
Moser, P.C.                                            1201 Elm St
6900 N. Dallas Parkway, Suite 800                      Dallas, TX 75270
Plano, Texas 75024                                     (214) 744-3300
(214) 560-5440                                         (214) 747-0942 Fax
(214) 871-2111 Fax                                     Counsel for Defendant
Counsel for Defendant                                  GreenSky, LLC
Trans Union LLC
                                                       Rebecca Wernicke Anthony
Forrest Mathew Seger, III                              ranthony@jonesday.com
Teo.seger@clarkhillstrasburger.com                     Jones Day
Clark Hill Strasburger                                 2727 N Harwood St
2301 Broadway                                          Dallas, TX 75201
San Antonio, TX 78512                                  (214) 969-4886
(210) 250-6000                                         Counsel for Defendant
(210) 250-6100 Fax                                     Experian Information Solutions, Inc.
and
Katherine McFarland Stein
kstein@kslaw.com
King and Spalding LLP
500 W 2nd St, Suite 1800
Austin, TS 78701
(512) 457-2020
Counsel for Defendant
Equifax Information Serivces, LLC



                                                       By: /s/ Ramona V. Ladwig
                                                            Ramona V. Ladwig




Plaintiff’s Response in Opposition to Defendant                                                  14
Trans Union, LLC’s Motion to Dismiss
